DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 recite the limitation “change a fuel flow of said gas turbine engine by adding said air injection exhaust curve bias to an existing exhaust curve of said gas turbine engine to thereby achieve said desired firing temperature” and claim 7 recites “alter a fuel flow of said gas turbine engine based on said determined bias to achieve said desired firing temperature”.  The relationship between adding the exhaust curve bias to the existing exhaust curve, and the change in fuel flow, is not disclosed, such that it cannot be determined that applicant possessed a way to determine the change in fuel flow based upon the change in exhaust curve at the time of disclosure.  The figure shows a bias added to the exhaust curve, which is a function of exhaust/firing temperature vs. compressor pressure ratio, and is silent to fuel flow.  There is no function or algorithm disclosed that relates fuel flow to the change in existing exhaust curve.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
Claims 4 and 15 recite the limitation “computing an air injection compensation effect”.  The algorithm used to determine the air injection compensation effect is not disclosed, such that it cannot be determined that applicant possessed the invention at the time of disclosure.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation “change a fuel flow of said gas turbine engine by adding said air injection exhaust curve bias to an existing exhaust curve” and claim 7 recites “alter a fuel flow of said gas turbine engine based on said determined bias to achieve said desired firing temperature during air injection”. It is unclear from the claims how the change in fuel flow is determined based upon the change to the existing exhaust curve, rendering the claims vague and indefinite.
Claims 4 and 15 recite the limitation “computing an air injection compensation effect”.  It is unclear what algorithm or process is used to determine the air injection compensation effect, rendering the claim vague and indefinite.

Response to Arguments
Applicant’s arguments, see first page of arguments, filed 8/1/2022, with respect to the claimed constant associated with air injection have been fully considered and are persuasive.  The 112(a) rejection associated with the claimed constant of 4/1/2022 has been withdrawn. 
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that there is adequate written description support for “change a fuel flow of said gas turbine engine by adding said air injection exhaust curve bias to an existing exhaust curve” and “alter a fuel flow of said gas turbine engine based on said determined bias”, Examiner disagrees.  The disclosure is silent to the function or algorithm that relates the input, shift in the exhaust curve or determined bias, to the output, the change in fuel flow.  Paragraph [0009] in the background of the disclosure recites the benefits and disadvantages of injecting compressed air into the compressor discharge area, but does not disclose the relationship between exhaust bias and fuel flow.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  MPEP 2161.01 I.
With regards to applicant’s argument that there is adequate written description support for “computing an air injection compensation effect” based on the disclosure of the “compensation offset is the portion of the bias gain not influenced by the gas turbine inlet temperature and is a function of the air injection temperature” in paragraph [0029], Examiner disagrees.  The disclosure is silent to “an air injection compensation effect”, such that it cannot be determined that applicant possessed the method for computing the effect.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  MPEP 2161.01 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741